Citation Nr: 1440515	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION


The Veteran served on active duty from February 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a separate evaluation for a residual laceration scar of the head associated with head trauma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that the AOJ has characterized the claim as encompassing headaches due to trauma to the head.  A review of the medical evidence and communications from the Veteran and his representative shows that the Veteran seeks evaluation of not only headaches, but also a psychiatric disorder, to include depression, as a facet of TBI.  Accordingly, the claim has been recharacterized as outlined above to reflect any residuals of the TBI.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Board notes that in a February 2002 rating decision, the RO granted service connection for headaches due to trauma (formerly shown and claimed as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100).  Thereafter, the Veteran filed a claim for an increased evaluation of service-connected "migraine headaches" in November 2008.

The regulations for the evaluation of brain disease due to trauma or traumatic brain injury (TBI) under Diagnostic Code 8045 were amended, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  The old criteria apply to applications received by VA before that date.  However, a veteran whose residuals of TBI were rated by VA under a prior version of Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than the effective date of the new criteria.  73 Fed. Reg. 54,693 (Sept. 23, 2008).  The Veteran has requested evaluation under these criteria, which are applicable.  

In December 2008, the Veteran was afforded a VA examination for headaches due to trauma to the head.  In the aforementioned January 2009 rating decision, the RO continued a 10 percent evaluation for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 9304-8405 (2007).  Notably, under the old rating criteria, Diagnostic Code 8045 was applicable for brain disease due to trauma.  38 C.F.R. § 4.124a.  According to this diagnostic code, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under diagnostic code 9304.  It further provided, that the 10 percent rating would not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, under amended Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning - 
cognitive dysfunction (which is common in varying degrees after TBI), emotional/behavioral, dysfunction and physical dysfunction.  Each of these areas of dysfunction may require evaluation.  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  

Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of Ratings - Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

In August 2009, the Veteran disagreed with the continuation of a 10 percent evaluation.  In a March 2010 statement, he related that his headaches had worsened and requested that his service-connected head injury with headaches be evaluated under the TBI criteria.  As noted above, the Veteran filed his claim in November 2008, after the effective date of the amended TBI evaluation criterial. 
In November 2010, the Veteran was again afforded a VA examination, which on this occasion focused on TBI.  Examination resulted in assessments of mild TBI on one occasion, resolved with no known residuals, status-post suturing of the scalp with residual well-healed scar on the crown of the head and chronic daily headaches.  The examiner remarked that an emotional/behavioral/cognitive signs and symptoms were part of a mental disorder and did not represent any residuals of a TBI.  The examiner also referred the reader to other psychiatry notes for the precise diagnosis of the Veteran's psychological condition, noting that it was out of the TBI examiner's scope to render a diagnosis of any psychiatric condition.  

In a March 2011 Statement of the Case (SOC) the AOJ considered the amended TBI criteria, and continued a 10 percent evaluation for TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides for evaluation of migraine headaches.  The AOJ concluded that the Veteran had no other TBI residuals, largely based upon the findings of the November 2010 VA TBI examination.

In August 2011, the Veteran's representative submitted written argument in support of the claim.  The representative requested separate evaluations for depression, as a facet of TBI, as well as for a laceration scar related to the head injury, asserting that the issue of a separate evaluation for depression was inextricably intertwined with the claim for a higher evaluation of residuals of a TBI, including headaches.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Barring a full grant of benefits, the representative requested that the matter be remanded to obtain an examination on the etiology of the Veteran's depression.  However, as outlined above, emotional/behavioral disorders and diagnosed mental disorders are contemplated by the applicable TBI criteria.  The scar is properly separately addressed as a referred clam as it is not, per se, a residual of any brain trauma.  Clemons, supra.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court stated that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id.

The VA examinations currently of record are insufficient to decide the claim.  The Veteran now claims that he has a psychiatric disability, namely depression, as a residual of his TBI and the November 2010 VA examination refers to cognitive and emotional impairment caused thereby.  The VA examination fails to address any diagnosed psychiatric disability and is thus insufficient to address the extent and severity of the Veterans TBI.

The November 2010 VA examination also refers to "other psych exam[ination]."  A review of the claims file does not disclose the presence of any psychiatric records, although A although a Jacksonville, VA Outpatient Clinic (OPC) note documents a report of suspected depression.  It thus appears that there are outstanding relevant VA medical records.  Notably, a Jacksonville VA OPC note dated in November 2008 refers to prior medical treatment at the Miami, Florida VA Medical Center (VAMC).  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Jacksonville OPC dated after October 5, 2010, and any outstanding records from the Miami VAMC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 is completed, schedule the Veteran for a neurological examination and a psychiatric examination, to ascertain the current severity of the Veteran's TBI, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  Any and all studies, tests, and evaluations deemed necessary by the examiner are to be performed. The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA/VBMS, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.

A TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination, which may require further scheduling of multiple special examinations by appropriate examiners to examine the remaining areas of dysfunction (cognitive and physical).  The examiners must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.

In addition, the symptoms of the Veteran's service-connected headache disorder must be identified and described.  If the examiner does not believe that the Veteran has any active symptomatology, such should be stated and explained.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



